Citation Nr: 9907444	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  97-25 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to reimbursement or payment of the cost of 
unauthorized medical services.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel





INTRODUCTION

The veteran served on active duty from December 1963 to July 
1981.  

This is an appeal from a July 1995 decision by the Department 
of Veterans Affairs (VA) Medical Center in Lincoln, Nebraska, 
(the originating agency) denying entitlement to reimbursement 
or payment of the expenses incurred in connection with 
treatment of the veteran at the St. Francis Medical Center, 
Grand Island, Nebraska, from May 12 to May 19, 1994 and at 
the Bryan Memorial Hospital, Lincoln, Nebraska, from May 19 
to May 24, 1994.


REMAND

The record reflects that the veteran has established service 
connection for hypertension with heart disease, rated 30 
percent disabling.

The record discloses that the veteran was treated at the St. 
Francis Medical Center, Grand Island, Nebraska, from May 12 
to May 19, 1994, for a myocardial infarction.  He was 
transferred to the Bryan Memorial Hospital, Lincoln, 
Nebraska, where he was treated from May 19 to May 24, 1994.  
Coronary artery bypass surgery was performed at the Bryan 
Memorial Hospital.

In the statement of the case that was sent to the veteran in 
February 1996, it was indicated that the claim could not be 
approved since VA medical facilities were feasibly available 
for the veteran's treatment but were not utilized.

In his substantive appeal dated in March 1996, the veteran 
checked the blocks indicating that he wanted to appear 
personally at a hearing before VA personnel acting as agents 
of the Board.  However, the file does not reflect that he was 
afforded the hearing.

In view of the foregoing, the case is REMANDED to the 
regional office for return to the originating agency for the 
following action:

1.  The veteran should be afforded a 
hearing at the originating agency in 
accordance with his request.

2.  The veteran's claim should then be 
reviewed by the originating agency.  If 
the denial is continued, the veteran and 
his representative should be sent a 
supplemental statement of the case and be 
afforded the appropriate time in which to 
respond.

When the above action has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.

The purpose of this REMAND is to ensure that the requirements 
of due process of law are satisfied.  The Board intimates no 
opinion as to the disposition warranted in this case pending 
completion of the requested action.


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998). 

- 3 -


